{¶ 45} We have found that R.C. 4123.931(E) does not violate Sections 16 and 19, Article I of the Ohio Constitution insofar as it allows for future estimated payments and establishment of a trust account for such payments. However, in the event that the claimant chooses to forego establishing a trust account under R.C. 4123.931(E), R.C. 4123.931(F) requires them to pay the entire estimated *Page 720 
future payments to the subrogee within 30 days of receipt of the settlement, judgment, or jury award. In doing so, R.C. 4123.931(F) gives the subrogee a current collectible interest in future estimated payments that the claimant may never actually receive, thereby giving the subrogee a windfall. This provision resembles the process under former R.C. 4123.931, which was deemed unconstitutional in Holeton v. CrouseCartage Co. (2001), 92 Ohio St. 3d 115, 123-125,748 N.E.2d 1111.
 {¶ 46} I am not comfortable with the determination of the majority that because a claimant may have alternatives to the Section (F) provisions under the statute, such a fact alone renders the otherwise unconstitutional provisions of R.C. 4123.931(F) constitutional. In my view, R.C. 4123.931(F) violates Sections 16 and 19, Article I of the Ohio Constitution, and this conclusion is unaffected by the fact that a claimant who has received a jury verdict may elect another alternative.
 {¶ 47} However, R.C. 4123.931(F) can be severed from the remainder of R.C. 4123.931. Severance of an unconstitutional portion of a statute is appropriate when the test set forth in Geiger v. Geiger (1927),117 Ohio St. 451, 466, 160 N.E. 28, is satisfied. Norwood v.Homey, 110 Ohio St. 3d 353, 2006-Ohio-3799,853 N.E.2d 1115, ¶ 126, citing R.C. 1.50 and State v. Foster,109 Ohio St. 3d 1, 2006-Ohio-856, 845 N.E.2d 470, ¶ 94-95. Under the Geiger test, three questions must be answered to determine whether severance is appropriate: "(1) Are the constitutional and the unconstitutional parts capable of separation so that each may be read and may stand by itself? (2) Is the unconstitutional part so connected with the general scope of the whole as to make it impossible to give effect to the apparent intention of the Legislature if the clause or part is stricken out? (3) Is the insertion of words or terms necessary in order to separate the constitutional part from the unconstitutional part, and to give effect to the former only?"Geiger, 117 Ohio St. at 466, 160 N.E. 28.
 {¶ 48} Here, R.C. 4123.931(F) and the remainder of R.C. 4123.931 can be read independently and stand independently upon separation. R.C. 4123.931(E) governs the trust-account option, while R.C. 4123.931(F) governs what happens if the claimant chooses not to set up a trust account and does not involve any other provision of R.C. 4123.931. Moreover, R.C. 4123.931(F) is not so connected with the general scope of R.C. 4123.931 that its severance would thwart the legislative intent of R.C. 4123.931. Indeed, the legislature enacted R.C. 4123.931 in direct response to Holeton in order to remedy the constitutional infirmities of former R.C. 4123.931. Although the remainder of R.C. 4123.931 is constitutionally sound, R.C. 4123.931(F) is not and therefore does not aid the overall purpose of the statute. Further, no words or terms need be inserted in order to sever R.C. 4123.931(F) and give effect to the remainder of R.C. 4123.931. Thus, I would find *Page 721 
that severance of R.C. 4123.931(F) is appropriate and strike it from R.C. 4123.931.
 {¶ 49} As a result, if a claimant decides not to create a trust account, the subrogee can obtain reimbursement through the same kind of offset or credit against future payments typically used to recoup overpayment of workers' compensation. Holeton, 92 Ohio St.3d at 125,748 N.E.2d 1111, citing R.C. 4123.511(J) and State ex rel.Weimer v. Indus. Comm. (1980), 62 Ohio St. 2d 159, 16 O.O.3d 174, 404 N.E.2d 149.
 {¶ 50} Accordingly, I would sustain Smith's assignment of error insofar as R.C. 4123.931(F) gives the subrogee an impermissible current collectible interest in future estimated payments. On this issue alone, I respectfully dissent from the majority decision. I concur in the remainder of the majority opinion and in the disposition of this case.